      Case 2:19-cv-00723-TLN-AC Document 29 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    SHAWN DAMON BARTH,                               No. 2:19-cv-00723-TLN-AC
12                         Plaintiff,
13           v.                                        ORDER
14    Z. CRUME, et al.,
15                         Defendants.
16

17          Plaintiff Shawn Damon Barth (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 15, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 23.) Plaintiff has

23   filed objections to the findings and recommendations. (ECF No. 26.)

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

27   U.S.C. § 636(b)(1).

28   ///
                                                       1
     Case 2:19-cv-00723-TLN-AC Document 29 Filed 01/15/21 Page 2 of 2


 1          Having carefully reviewed the entire file, the Court finds the findings and

 2   recommendations to be supported by the record and by proper analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The findings and recommendations filed December 15, 2020 (ECF No. 23), are

 5   ADOPTED IN FULL;

 6          2. The first amended complaint is DISMISSED for failure to state a claim as outlined in

 7   the March 31, 2020 screening order (ECF No. 10). See E.D. Cal. L.R. 110; Fed. R. Civ. P. 41(b).

 8          IT IS SO ORDERED.

 9   DATED: January 14, 2021

10

11

12

13                                                              Troy L. Nunley
                                                                United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
